Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The examiner has not checked the specification to the extent necessary to determine the presence of all possible minor errors (grammatical, typographical and idiomatic).  Cooperation of the applicant(s) is requested in correcting any errors of which applicant(s) may become aware of in the specification, in the claims and in any future amendment(s) that applicant(s) may file.
Applicant(s) is also requested to complete the status of any copending applications referred to in the specification by their Attorney Docket Number or Application Serial Number, if any.
The status of the parent application(s) and/or any other application(s) cross-referenced to this application, if any, should be updated in a timely manner.

Information Disclosure Statement
The information disclosure statements filed have been considered as set forth 
in MPEP 609.  Once the minimum requirements of 37 C.F.R. 1.97 and 1.98 are met, 
the examiner has the obligation to consider the information.  Consideration by the 
examiner of the information submitted in an IDS means nothing more than considering
 the documents in the same manner that other documents in Office search files are
considered by the examiner while conducting a search of the prior art in a proper field of 

 PTO/SB/08A and 08B, or its equivalent, mean that the examiner to the extent noted 
above has considered the information.  See MPEP 609.05(b) Rev. 5.
	Applicant should note that documents not in the English language have been considered only to the extent of statements of relevance, explanations provided in the corresponding search reports provided and provided translations.

Election/Restriction
Applicant's election with traverse of Group I, claims 1-4 and 21 in the reply filed on November 17, 2021 acknowledged.  The traversal is on the ground(s) that the amended claims no longer read on the Wei et al. article.  This is not found persuasive because the amended claims additionally read on other prior art of record and thus the molecular sieve is neither novel nor unobvious.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. This rejection is based on the concept of undue experimentation associated with a determination of the metes and bounds of the claimed invention.

There are eight factors considered by the Federal Circuit in the determination of undue experimentation, In re Wands, 8 USPQ2d 1400 (1988).  These factors are:  the nature of the invention, the breadth of the claims, the state of the prior art, the predictability or unpredictability of the art, the amount of direction or guidance presented, the presence of absence of working examples, the relative skill of those in the art, and the quantity of experimentation necessary.  The examiner will discuss these factors as they apply to the instant invention

The claimed invention is directed to a composition including a zeolite.  There is no discussion that provides a nexus between the particular zeolite selected and the function thereof to catalyze the reaction intended by applicant.
The claims are extremely broad in the recitation of “molecular sieve”.  There are numerous and myriad sieves and zeolites of differing frameworks, intergrowths, microporous/mesoporous materials and NZMSs which can be substituted in the 
In the prior art, molecular sieve materials are known catalytic and/or adsorptive materials.  It is also known that activity and/or selectivity are frequently related to the reaction being catalyzed or the materials being adsorbed.  Some catalysts will work for particular reactions or purposes but will be ineffective for others. As a result, when considering all of the potential species within the generic term zeolite, there will be large numbers of inoperative species within the claim terminology.
Although there is some small degree of predictability in the use of molecular sieves as a catalytic or adsorptive means, the success of such use is completely dependent on the elemental composition, the specific framework structure of the molecular sieve material, the locations and amounts of the many varied elements, components or compounds within the framework of the zeolite and external thereto.  Absent an exact characterization of the nature of the material, the skilled artisan will not 
The instant disclosure seems to generally include any and all molecular sieves, but as the catalyst is a hydrocracking catalyst, it would certainly appear that many small-pore and certain medium-pore materials would not function for such purpose.  It is not seen how such a large genus of materials could possibly be expected to catalyze the intended reaction with any specificity, and no other information is presented that would provide the skilled artisan the additional information required about the molecular sieve or zeolite to determine what other zeolites including myriad potential species that could possibly be employed in the instant composition.  This limited disclosure, with no other guidance regarding the many different frameworks, compositions and species known is insufficient for one of ordinary skill in the art to make a determination regarding the scope of materials covered by the invention.  
Although the specification provides several working examples, they all recite fairly specific Y-zeolite type  materials.  Although a person of ordinary skill in the art would recognize that molecular sieve materials are generally known to be useful for catalytic purposes, absent more information on the identity and nature of the composition, even a highly skilled artisan would not immediately be expected to recognize exactly what is meant to be embraced by the broad recitation of “zeolite”. 
As a result, the quantity of experimentation required of a person having ordinary skill in the art would be undue in the absence of further guidance, as the number of potential combinations of each possible species of each framework and each possible permutation obtained by doping, treatment steps, different elements present in the .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claim s 1-4 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US 8,334,231 to Mao et al. in view of US 5,308,472 to Dai et al.
Mao et al. describe a catalyst comprising a molecular sieve material, particularly selected from amongst NaY, HY (which will contain some sodium) REY and USY.  The reference specifies that for hydrocracking purposes, the B/L ratio of the zeolite should be from about 1 to about 10, which embraces the newly claimed range.  The reference indicates that the method for making this material generally includes heat treating and acid-leaching as claimed herein.  The limitations of claim 4 are accorded little weight, however, as the claim is presented in product-by-process terminology.  As the skilled artisan is aware, acid leaching as described by the reference dealuminates the zeolitic material and will create mesopores.  As a result, the material of Mao et al. would be expected to have the pore volume and surface area set forth in the instant claims.  Similarly, the NMR characteristics will naturally flow from the identity of the treated zeolite and will be expected to be commensurate with the instant claims.  The lattice constant claimed herein is common to zeolite Y materials generally and is fairly shown by much of the prior art of record.  As even Wikipedia can be referenced to teach this characteristic, it is considered notoriously well known to the artisan practicing in this 
The reference differs from the instantly claimed molecular sieve only in the recitation that the molecular sieve carries about 0.3-5 wt% phosphorus.  Dai et al. are relied on for the disclosure that hydrocracking catalysts have long been promoted with phosphorus.   The reference discloses the phosphorus to be supported in an amount of 0.1 – 5 wt%, embracing the range claimed herein by applicant.  The Dai et al. catalyst is similar to that of Mao et al. in that it comprises a molecular sieve Y that has been dealuminated and will thus have mesopores within the crystal structure.  As a result, it would have been obvious to the ordinarily skilled artisan in the zeolite and hydrocracking fields to include the phosphorus in the zeolite of Mao et al. with expected and desired concomitant improvements such as hydrothermal stability that will prevent additional dealumination of the catalyst beyond a desirable amount.  See the provided Blasco et al. article describing the manner in which phosphorus impregnation stabilizes ZSM-5 to support this position.  See particularly the abstract and column 6 of Dai et al.

Claim s 1-4 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over CN 101759198 A to Liu et al. in view of US 5,308,472 to Dai et al.  A machine translation of Liu et al. is provided with this communication and will be referenced.
Liu et al. discloses a molecular sieve material that may be, for example, NaY. The reference specifies that for hydrocracking purposes, the B/L ratio of the zeolite should be greater than 7, which overlaps the newly claimed range.  The reference indicates that the method for making this material generally includes heat treating and 
See particularly the claims and pages 5-6 of the provided Liu et al. translation.

The reference differs from the instantly claimed molecular sieve only in the recitation that the molecular sieve carries about 0.3-5 wt% phosphorus.  Dai et al. are relied on for the disclosure that hydrocracking catalysts have long been promoted with phosphorus.   The reference discloses the phosphorus to be supported in an amount of 0.1 – 5 wt%, embracing the range claimed herein by applicant.  The Dai et al. catalyst is similar to that of Mao et al. in that it comprises a molecular sieve Y that has been dealuminated and will thus have mesopores within the crystal structure.  As a result, it would have been obvious to the ordinarily skilled artisan in the zeolite and hydrocracking fields to include the phosphorus in the zeolite of Mao et al. with expected and desired concomitant improvements such as hydrothermal stability that will prevent additional dealumination of the catalyst beyond a desirable amount.  See the provided 
The limitations of all claims have been considered and are deemed to be within the purview of the prior art.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure or relevant in an evidentiary manner.  The NPL documents consist of machine translations of foreign language documents of record in this application. The Blasco et al. document was discussed hereinabove.
Applicants are advised that any evidence to be provided under 37 CFR 1.131 or 1.132 and any amendments to the claims and specification should be submitted prior to final rejection to be considered timely.  It is anticipated that the next office action will be a final rejection.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D WOOD whose telephone number is (571)272-1377. The examiner can normally be reached M-F, 730 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH D WOOD/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        

/E.D.W/Primary Examiner, Art Unit 1732